IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT JACKSON

                           JULY 1997 SESSION
                                                  FILED
                                                     July 23, 1997

                                                  Cecil Crowson, Jr.
                                                  Appellate C ourt Clerk
STATE OF TENNESSEE,                )
                                   )    C.C.A. No. 02C01-9608-CR-00253
      Appellee,                    )
                                   )    SHELBY COUNTY
VS.                                )
                                   )    HON. JOHN P. COLTON, JR.,
                                   )    JUDGE
JOHN W. JONES,                     )
                                   )    (Post-Conviction)
      Appellant.                   )



FOR THE APPELLANT:                      FOR THE APPELLEE:

MICHAEL E. SCHOLL                       JOHN KNOX WALKUP
212 Adams Ave.                          Attorney General & Reporter
Memphis, Tennessee 38103
                                        CLINTON J. MORGAN
                                        Assistant Attorney General
                                        450 James Robertson Parkway
                                        Nashville, Tennessee 37243-0493

                                        WILLIAM L. GIBBONS
                                        District Attorney General

                                        LORRAINE CRAIG
                                        Assistant District Attorney General
                                        Criminal Justice Complex
                                        201 Poplar, Ste. 301
                                        Memphis, Tennessee 38103




OPINION FILED: _________________



AFFIRMED- RULE 20 ORDER



JOE G. RILEY,
JUDGE

                                ORDER
       The petitioner, John W. Jones, appeals as of right from the denial of post-

conviction relief. In 1991, petitioner was indicted for second degree murder. He pled

guilty to voluntary manslaughter pursuant to a plea agreement and was sentenced

as a Range I, standard offender, to six (6) years. He filed a petition for post-

conviction relief, pro se, claiming 1) that he was denied effective assistance of

counsel, and 2) that the guilty plea was involuntarily and unknowingly entered. The

court appointed counsel, and petitioner filed an amended petition which was denied

after an evidentiary hearing. The judgment of the trial court is AFFIRMED pursuant to

Rule 20 of this Court.



                         I. Ineffective Assistance of Counsel



       Petitioner argues he was denied effective assistance of counsel. At the

evidentiary hearing, the testimony of the petitioner and his former trial counsel was in

conflict. Trial counsel testified that she obtained adequate discovery and had

extensive discussions with petitioner prior to his guilty plea. Pre-trial matters were

handled by consent. Counsel personally interviewed one state witness as well as the

witness suggested by petitioner. Counsel also informed petitioner that this sentence

would have to run consecutively to his parole violation.

       Although petitioner testified to the contrary on these various issues, the trial

court found that trial counsel (1) extensively discussed the case with petitioner; (2)

conducted an adequate investigation; (3) properly advised petitioner that this

sentence would run consecutively to his parole violation; and (4) rendered effective

assistance of counsel. The evidence clearly supports these findings and

conclusions. This issue is without merit.




                                     II. Guilty Plea




                                            2
       Petitioner argues that he entered a guilty plea believing that his sentence

would run concurrently to his time for a parole violation; therefore, his guilty plea was

unknowingly and involuntarily entered. He also contends that the trial court failed to

question him regarding the plea arrangement pursuant to Rule 11 of the Tennessee

Rules of Criminal Procedure.

       Petitioner relies upon alleged statements by his parole officer that his

sentence would run concurrently to his time for a parole violation. The parole officer

did not testify. As previously stated, trial counsel testified that she informed

petitioner that , “by law, [the sentence] had to run consecutive.” After reviewing the

guilty plea hearing, the testimony at the post-conviction hearing, and noting that the

petitioner was a “veteran of the Shelby County Criminal Justice Center, and had

knowingly entered a guilty plea to previous counts of armed robbery,” the post-

conviction court found petitioner freely and knowingly entered the instant guilty plea.

We agree.

       After a full consideration of the record, the briefs, and the law governing the

issues presented, we find the evidence does not preponderate against the trial

court’s findings of fact and conclusions of law. Therefore, the judgment of the trial

court is AFFIRMED pursuant to Rule 20 of this Court.



                                                  ___________________________
                                                  JOE G. RILEY, JUDGE

CONCUR:



_________________________
JOE B. JONES, JUDGE



_________________________
DAVID H. WELLES, JUDGE




                                            3
             IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                               AT JACKSON


STATE OF TENNESSEE,                 )
                                    )        C.C.A. No. 02C01-9608-CR-00253
       Appellee,                    )
                                    )        SHELBY COUNTY No. P-13052
vs.                                 )
                                    )
                                    )        (Post-Conviction)
                                    )
JOHN W. JONES,                      )
                                    )        AFFIRMED-RULE 20
       Appellant.                   )



                                         ORDER


       Came the appellant, John W. Jones, by counsel, and the state, by the

Attorney General, and this cause was heard on the record on appeal from the

Criminal Court of Shelby County; and upon consideration thereof, this court is of the

opinion that there is no reversible error.



       It is, therefore, ordered and adjudged that the judgment of the trial court is

AFFIRMED pursuant to Rule 20, and the case is remanded to the Criminal Court of

Shelby County for execution of the judgment of that court and for collection of costs

accrued below.



       It appears the appellant is indigent. Costs of the appeal are taxed to the State

of Tennessee.




                                                   PER CURIAM

                                                   Joe G. Riley, Judge

                                                   Joe B. Jones, Judge

                                                   David H. Welles, Judge